Citation Nr: 1630998	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to chemical exposure and as secondary to a traumatic brain injury. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995.  

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, he waived his right to initial review by the RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's sleep apnea was not shown in service or for many years thereafter, and the clinical evidence does not establish a relationship between sleep apnea and his active duty service (to include his chemical exposure) or to his service-connected TBI.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as due to chemical exposure and as secondary to a traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claim decided herein and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in November 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and onset of his sleep apnea.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts is due to his 20 years of active duty service.  At his hearing before the Board in November 2015, he stated that he had difficulty sleeping in service and stopped breathing approximately 12 times a minute.  He also stated that his then-spouse would comment that he would snore loudly.  He has specifically attributed his sleep apnea to his service in the Southwest Asia theater of operations, where he lived in the proximity of burn pits, as well as to his service-connected traumatic brain injury (TBI).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The VA Adjudication Procedures Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating burn pit claims.  M21-1, Part IV.ii.1.I.6 (May 26, 2016).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea.  Significantly, the Veteran's separation physical examination at the time of his retirement fails to document any complaints of or observed symptoms related to sleep apnea.  Indeed, at his hearing before the Board, the Veteran acknowledged that he would not have sought treatment for such a disorder, as it was not customary for senior enlisted to seek treatment for minor medical issues.  

In fact, the post-service evidence does not reflect symptoms related to sleep apnea for many years after the Veteran left active duty service.  Specifically the first indication of sleep apnea in the evidence was not until November 2009, where sleep apnea was identified as a potential diagnosis.  In January 2010, he stated to an evaluating physician that he had already been provided with a CPAP machine.  The Board emphasizes that this first indication of sleep apnea is approximately 14 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.

The Board acknowledges that the Veteran has sometimes stated that he has experienced snoring symptoms since active duty.  While the Veteran is not competent self-diagnose a disorder such as sleep apnea, he is nevertheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sufficiently reliable per se to serve as a basis for service connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  First, although the Veteran has mentioned experiencing sleep irregularities in service, such assertions have been relatively vague.  Moreover, at his VA examination in April 2011, he stated that his symptoms began in 2009.  Such conflicting statements undermine his assertion that such symptoms have existed since service.  

Moreover, the Veteran has submitted a number of claims for service connection for other disorders since he retired in the military in 1995.  The fact that he was aware of the VA benefits system, sought out a claim for compensation related to many other disorders, but made no reference to his sleep apnea, weighs heavily against his assertions that he has experienced symptoms since active duty.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had sleep apnea at that time, as he now claims, there seems to be no reason why the Veteran would not have identified the disorder at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in April 2011.  On that occasion, the Veteran argued that his sleep apnea is related to his active duty service, and specifically to his service-connected TBI.  However, after reviewing the Veteran's medical history and completing a full examination, the examiner determined that the Veteran's sleep apnea was less likely than not related to his active duty service, to include his service-connected TBI.  Specifically, the examiner noted that none of the available medical literature concluded that a cause and effect relationship exists between TBIs and sleep apnea.  Rather, the examiner noted the Veteran's obesity was the more likely cause.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  While the VA examiner did not specifically address the Veteran's exposure to burn pits, the Board finds that an opinion is not necessary for this question, as the Veteran has not presented any evidence of a relationship between sleep apnea and exposure to these burn pits, nor is the Board aware of any studies suggesting such a relationship.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's apnea are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for sleep apnea, to include as due to chemical exposure and as secondary to a traumatic brain injury, is denied.


REMAND

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  However, the most recent adjudication of this claim by the RO was in December 2012.  Since that time, the Veteran has been service-connected for an acquired psychiatric disorder with a 50 percent disability rating.  As such, the Veteran's disability picture has changed significantly since the last time this issue was considered.  In order to prevent any prejudice to the Veteran, this new evidence should be evaluated before adjudicated by the Board. 

Additionally, while the Veteran underwent a VA physical examination in February 2010 which described his disabilities in detail, that examiner did not comment on functional impairment related to these disorders.  While it is true that employability is a question of fact that is adjudicated by the finder of fact (as opposed to a physician),  see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), an examiner's opinion would be helpful in this case.  Finally, at his hearing before the Board in November 2015, the Veteran stated that he has been involved with the VA Vocational Rehabilitation and Employment Office.  The records from this office should be obtained in order to assess his employability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Central Texas Health Care System, as well as from any other VA facility from which the Veteran has received treatment, for the period since March 2014.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2. Obtain all records available at the VA Vocational Rehabilitation Office that relate to the Veteran's employability, and ensure that they are entered into his VBMS file.

3.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment that is consistent with his education and occupational experience.  The examiner review the claims file.  The examiner should elicit from the Veteran and record a full work and educational history.

Based on a review of the claims file, and an interview with the Veteran, the examiner is asked to comment on functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities

4.  After the above action is completed, if the claim of entitlement to TDIU is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


